Case 1-17-01085-ess   Doc 195-4   Filed 02/12/20   Entered 02/12/20 19:49:06




                        EXHIBIT D
        Case 1-17-01085-ess                        Doc 195-4               Filed 02/12/20                 Entered 02/12/20 19:49:06




      P.O. Box 9500
      Wilkes-Barre, PA 18773-9500                                                                              888-272-5543


      <Borrower Name>                                                                      Account Number: XXXXXXXXXX
      Address Line 1<Code>
      Address Une 2<Code>
      City, State, Zip<Code>                                                                                             <Date>

      <Borrower Name>, your student loan(s) is now being serviced by Navient.

      We've recently been notified that your bankruptcy case has concluded. Since the loan(s) shown below was not
      discharged through your bankruptcy, you are responsible for repaying the remaining balance of the loan(s}
      according to the terms of the promissory note(s)

      We're here to help
      We know financial challenges cnn cornc up unexpectedly, and we want to help yoo stay on track with your loan. If
      you have any questions about your accounl or repayment oµtions, visit us online at Navient.com or give us a call
      at 888-272-5543, Monday- Thursday 8 a.rn. to 9 p.m., and Friday 8 a.m. lo 8 p.m., ET.

      Sincerely,

      Navlertt Customer Service

         loan    lnfonnati~:.rl
         The 'o.-ns listed be,o.'.' me JhE: '("'<ns r<,,f'erred ti:;. ir: fhis !.,:itter. If )":'u ha\.'t ~'"''""''"" or L:oacer.-:::: afx,,:t p:•w
         8CCGU1ll. Write lo US at Jhe t1ddre;:;::; f'rovided af-.r0\..1€c.



            "'HU-IDSBDT                SHDlSElPHN+ +                                                 HlRATE
            • HLNDSOOT                 SHDJSBPRN.++                SHHOTPRIN++1                      HfRATE
            'HLNDSBDT                  £HDlSBPRNH.                 SliHOTPRU1f+t+                    HIRfo.TE                HPHCSRAM++
            *HLNDSBDT                  SHDISBPRN++                 :SHHOTPRIN+-rt                    HIRA.TE                -H1".'!ROGRAMH
            ~HLNDSl3DT                 SHDlSBPRN++                 SHHOTPRlNt+-+                     HIRATf                  HPROGRAM-t+
            •HU~DSBDT                  SHOlSBPRN++                 SHHOTPR!N+++                      HlRATE                  HPRGGRAM+4
            • HLNDSSDT                 $HD!SBPPtT++                $Hh0TPR!N+++                      HlR4.TE                 HPROG>RAM++
            'HLNDSBDT                  ShDlSBPRN-r 1               $HHOTPRIN+H                       H!RATE                 HPROGRAMH ·-
            "HLNDSBDI                  SHDISBPRNH                  SHHOTPR!N++t                      HlRATf.                 HPROGRA.\!l++
            'HWDSSOT                   $HD'l$8PRN++                $HhOTPR!N·rH                      HlRATE                  HPROGRAMH
            •riLNGSBDf                 r.HDlSBP:RNH                SHHOTPR!N+H                       HJRATE                  H:PROGRAM++
            'HLNDSBDT                  SHn!SBPRN-t +               SHHOTPR!N+H                       HlRATE                  HPf·<IiGR A.f.ii+ +-
            • HLNDSBDT                 5;HDlSBPRN++                SHHOTPR!N+H                       HJR.ATE                 HPROGR.\M++
            • HLNDSBDT                 $HDlSBPRN++                 $HHOTFR1N+++                      HiRATE                  HFROGRJi.M++
            "HLNDSBDT                  $HDISBPRN++                 SHHOTPRIN+++                      HIRA.TE                 HPROGRA.M++
            • HLNDSEDT                 SHDiSBFRNt+                 ~HHOTF'R1N+.,+                    HlRATf                  HPROGRAi·11i +-·--
            ' HLN8S.BDT                SHDlSBPRf~H                 5HhOTPttlN7T t                    HlR.A.TE                Hi=>ROGRAMt.r
            *HLNDSBOT                  $HCISBPRN++                 SHHOTPR!N++·+----HlRATE                                   HPHOGRAMH
            'HU~DSBDT                  $HDISBP:RN++                S:,rfHOTPR!N++-+  HlR:\lE                                 HFRGGRt..M+T




                                                                                                                                               EXHIBIT
                                                                                                                                                    ~ l.{1-




CONFIDENTIAL                                                                                                                                  NAV120000004
